FILE COPY




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                              September 12, 2022

                                             No. 04-22-00549-CV

                                          Meredith DE LA PENA,
                                                 Appellant

                                                        v.

                                          Ruben DE LA PENA Jr.,
                                                 Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-24731
                              Honorable Nicole Garza, Judge Presiding


                                                ORDER
         The trial court signed a final judgment on May 3, 2022. Appellant filed a timely motion
for new trial on May 5, 2022. Therefore, the notice of appeal was due to be filed August 1,
2022. Appellant filed a notice of appeal on August 26, 2022.1 A motion for extension of time to
file the notice of appeal was due on August 16, 2022 but was not filed. See TEX. R. APP. P. 26.3.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id. It is therefore ORDERED that appellant
show cause in writing, no later September 27, 2022, why this appeal should not be dismissed
for lack of jurisdiction.

        All appellate filing dates are ABATED pending further orders from this court.




1The trial court signed a Final Decree of Divorce on May 3, 2022. Appellant’s notice of appeal states she desires to
appeal “the judgment or other appealable order rendered on May 24, 2022.” The clerk’s record does not contain a
May 24th judgment or order.
                                                                             FILE COPY




                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court